 in the Matter of GENERAL NAILING MACHINE CORPORATION,EMPLOYERandDISTRICT LODGENo. 87, INTERNATIONAL ASSOCIATION or M9-CHINISTS,PETITIONERCase No. 20-RC-284.-Decided November 22,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the production of nailing machines,scales, conveyors, and other packing machines.The Employer andthe Petitioner agree that the following employees at the Employer'sSanger, California, plant constitute an appropriate collective bar-gaining unit : production and maintenance employees, but excludingprofessional, sales, office and clerical employees, draftsmen, service-men who work outside the counties of Madera, Fresno, Kings, andTulare, guards, and supervisors.*Chairman Herzog and Members HouPton and Gray.80 N. L. R. B., No. 97.575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties are in disagreement over the following employees,whom the Employer would exclude and the Petitioner would include :(1) service salesmen 1 who work out of the Sanger plant in Madera,Fresno,Kings, and Tulare Counties, and (2) service salesmantrainees 2As to (1) : As the parties admit, and the evidence shows, thatthere are presently no service salesmen at the Sanger plant, we findit unnecessary at the present time to determine their unit placement.As to (2) : Service salesman trainees are employed for an averageperiod of 2 years under a training program which is essentially acourse of field instruction in service and repair work; there areno regular classes, hours of instruction, or textbooks.During theinitial stages of the program, trainees are attached to the assemblydepartment of the plant and perform the same duties as assembly-workers.As their knowledge and skill increase, they are sent out tothe field on supervised service and repair trips, in the course of whichthey are attached to the sales department.These trips increase infrequency until, by the end of the training period, the trainees arealmost entirely employed in extra-plant work.When they complete this training and become full-fledged salesmen,these men then will devote all their time to installation, service, andrepair work away from the plant.As such, they will sell replacementpart kits to customers on a commission basis, in the course of serviceand repair calls.It is our opinion that the interests of the service salesman traineeslie in extra-plant activities rather than with those of the productionworkers within the plant.We shall, therefore, exclude them fromthe proposed plant-wide unit of production and maintenance em-ployees.3We find that all production and maintenance employees at the Em-ployer's Sanger, California, plant, but excluding service salesmantrainees, professional, sales, office and clerical employees, draftsmen,service salesman trainees, and supervisors, constitute a unit appro-priate for collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by1 Service salesman are listedby the Petitioneras service mechanics.2 Servicesalesman traineesare listed by the Petitioner as servicemechanics'helpersand apprentices.3SeeMatter of 0. Philip Faucher, d/b/a Superior Bakery,78N. L. R. B. 1172. GENERAL NAILING MACHINE CORPORATIONX77secret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction andsupervision of the Regional Director for the Regionin which thiscase was heard, and subject to Sections 203.61 and 203.62 of. NationalLabor Relations Board Rules and Regulations-Series 5, asamended,among the employees in the unit found appropriate in paragraphnumbered4, above, whowere employed duringthe pay-roll periodimmediately preceding the date ofthisDirection of Election, includ-ing employees who did notwork during said pay-roll period becausethey were ill or on vacation or temporarilylaid off,but excludingthose employees who have since quit or been discharged for cause andhave not beenrehired orreinstated prior to the date of the election,and also excluding employees on strike who are not entitled to re-instatement,to determine whether or not they desireto berepresented,for purposes of collective bargaining,by District Lodge No.87, Inter-national Associationof Machinists.